Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 8-12, 15-17, 24-28, 31-34 and 54-59 are currently pending and presented for examination.
Election/Restrictions
Applicant’s election of compound of formula OXA F 
    PNG
    media_image1.png
    118
    143
    media_image1.png
    Greyscale
and colon cancer in the reply filed on May 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-7, 13-14, 29-30 and35-53 are cancelled.
Claims 1, 8, 11-12, 16-17, 24, 27-28, and 32-33 are amended.
Claims 54-59 are new.
Claims 1, 8-12, 15-17, 24-28, 31-34 and 54-59 are under examination in the instant office action.
Priority
Acknowledgement is made that instant application entered national stage (371) 371 of PCT/US2018/026098 filed on April 4, 2018 which claims benefit to a U.S. Provisional Application No. 62/481,458 filed April 4, 2017. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on January 13, 2020 and November 25, 2020 have been received and considered.
Claim Objections
Claims 1 objected to because of the following informalities:  
Claims 1, 8, 11-12, 17, 24, 27-28 recite “are independently selected from hydrogen,…. or other moieties expected to bear positive or negative charge at physiological pH. 
It seems that Applicant indent to recite a Markush group, however the language does not follow Markush style claim language. See MPEP 2117.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 11-12, 24-25, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8 and 24 recite “ 
    PNG
    media_image2.png
    89
    198
    media_image2.png
    Greyscale
 in line 3. 
	The metes and bounds of the claims are not clear since variables R19, R20, X1 and n are not identify in claims 1 or 17. It is not clear where the R19, R20, X1 and n are represented in formula II. In addition, variable X1 changes the definition of A and Z by adding new substituents not previously included in claims 8 or 24.

	Claims 9 and 25 recite “
    PNG
    media_image3.png
    143
    172
    media_image3.png
    Greyscale
 “ in line 3.
The metes and bounds of the claims are not clear since variables R21, is not identify in claim 1 or 17 and 8 or 24. It is not clear where the R21 is represented in formula II (claim 1) or the formula claimed in claim 8 or 24.
For the purpose of compact prosecution the examiner suggest to amend claims to include the variables of claim 9 into claim 1.
Claims 11 or 27 recites “
    PNG
    media_image4.png
    136
    293
    media_image4.png
    Greyscale
” in line 3.
The metes and bounds of the claims are not clear since variables R4-R13, are not identify in claim 1 or 17. It is not clear where the R4-R13, are represented in formula II.
For the purpose of compact prosecution the examiner suggest to amend claims to include the variables of claims 11 or 27 into claim 1 or 17.

Claims 12 and 28 recites “
    PNG
    media_image5.png
    117
    253
    media_image5.png
    Greyscale
” in line 3. 

For the purpose of compact prosecution the examiner suggest to amend claims to include the variables of claims 12 or 28 into claims 1 or 17.
The examiner believes that Applicant is attempting to narrow the RRmod compounds, however, there is no consistency since the variables are not represented in the independent claims or the previous dependent claim. 
Clarification is required.
Claim Rejections - 35 USC § 112(a)-Written Description 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-12, 15-17, 24-28, 31-34 and 54-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the present application, the specification must provide sufficient distinctive or unique identifying characteristics for a method of modulating ribonucleotide reductase activity in a but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.
The factors considered in the Written Description requirement are: 
(1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. 
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed method is high and requires a 
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics: 
The claims of the instant invention are directed to a method of modulating ribonucleotide reductase activity in a neoplastic cell comprising administering to the cell an amount of RRmod, the RRmod comprising an oxadiazole that is administered at an amount effective to inhibit neoplastic cell growth, wherein the oxadiazole has the following formula II: and a method of treating a neoplastic disorder in a subject comprising: administering to neoplastic cells of the subject therapeutically effective amount of a pharmaceutical composition, the compositions comprising a reductase allosteric modulator (RRmod), the RRmod including an oxadiazole that is administered at an amount effective to inhibit neoplastic cell growth, wherein the oxadiazole has the formula II.
The specification demonstrates cell inhibition assays against HTC116 cell line and Panc1 cell line using a handful of napthyl moiety conjugated to the oxadiazole followed by benzene substitutions including pyridine [00173, table 1 and 2]. 
It appears that applicant was not in possession of modulating ribonucleotide reductase activity in a neoplastic cell and treating neoplastic disorder in a subject with the instantly claimed compounds. Further, the as-filed specification does not demonstrates what range of therapeutically effective amount would have been effective to modulate ribonucleotide reductase activity and treating neoplastic disorder. 
Thus, the specification fails to describe the structure and activity for the recited a method of modulating ribonucleotide reductase activity in a neoplastic cell comprising administering to the cell an amount of RRmod, the RRmod comprising an oxadiazole that is administered at an amount effective to inhibit neoplastic cell growth, wherein the oxadiazole has the following formula II: and a method of treating a neoplastic disorder in a subject comprising: administering 
(5) Method of making the claimed invention:  
To provide adequate written description and evidence of possession of a claimed method, the specification must provide sufficient distinctive or unique identifying characteristics for a method of modulating ribonucleotide reductase activity in a neoplastic cell comprising administering to the cell an amount of RRmod, the RRmod comprising an oxadiazole that is administered at an amount effective to inhibit neoplastic cell growth, wherein the oxadiazole has the following formula II: and a method of treating a neoplastic disorder in a subject comprising: administering to neoplastic cells of the subject therapeutically effective amount of a pharmaceutical composition, the compositions comprising a reductase allosteric modulator (RRmod), the RRmod including an oxadiazole that is administered at an amount effective to inhibit neoplastic cell growth, wherein the oxadiazole has the formula II and showing a two cell models and a few RRmod compounds may not be enough, because specification fails to extrapolate to modulating ribonucleotide in any type of neoplastic cell or treating any type of neoplastic disorder by administration of the genus of compounds of formula I. Applicants have not provided any guidance or evidence or the examples for their claimed method in the specification.  
Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapolu et al. (European Journal of Medicinal Chemistry (2013), vol. 66, pp.91-100).
The instant claims are drawn to a method of modulating ribonucleotide reductase activity in a neoplastic cell comprising administering to the cell an amount of RRmod, the RRmod comprising an oxadiazole that is administered at an amount effective to inhibit neoplastic cell growth, wherein the oxadiazole has the following formula II: 
    PNG
    media_image6.png
    44
    105
    media_image6.png
    Greyscale
 or pharmaceutically acceptable salts thereof; wherein Y is an oxadiazole group selected from the group consisting 
    PNG
    media_image7.png
    113
    142
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    100
    119
    media_image8.png
    Greyscale

The examination is extended to a compound of formula II wherein Y is 
    PNG
    media_image7.png
    113
    142
    media_image7.png
    Greyscale
 A is heterocyclyl, and Z is C3-C20 aryl (phenyl, naphthalene, chlorobenzene, bromobenzene, dichlorobenzene), pyridine, thiophene, and C6-C24 aralkyl (CH3-aryl, 4-OCH3-C6H4).

Rapolu et al. teaches a series of synthesis and biological screening 5-(alkyl(1H-indol-3-yl))-2-(substituted)-1,3,4-oxadiazoles as anti-proliferative agents [entire document]. The 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 [p.93, scheme 1]. 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

The compounds of Rapolu et al. reads on the genus of compounds of claims 1 and 17. 
The instant compound of formula II 
    PNG
    media_image6.png
    44
    105
    media_image6.png
    Greyscale
 wherein the Y is 
    PNG
    media_image7.png
    113
    142
    media_image7.png
    Greyscale
, A is heterocyclyl, and Z is C3-C20 aryl (phenyl, naphthalene, chlorobenzene, bromobenzene, 
The compounds of Rapolu et al. were tested for anti-proliferative activity against human epithelial lung carcinoma (A549), human epithelial cervical cancer (HeLa), human liver carcinoma (HepG2), and human prostate cancer (Du145) and IC50 values determined [p.92, col. 2, para 1 and table 4]. From the results obtained in table 4, it is clear that, all the 1,3,4-oxadiazoles reduce cancer cell viability significantly with IC50 values ranging from 20uM to 100 uM  [p.92, col. 2, para 1 and table 4].  
Rapolu et al. does not teach the entire genus of compounds of formula II [claim 1 and 17], a method of modulating ribonucleotide reductase activity in a neoplastic cell [claim 1]. 
A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of modulating ribonucleotide reductase activity in a neoplastic cell comprising administering to the cell an amount of RRmod, the RRmod comprising an oxadiazole that is administered at an amount effective to inhibit neoplastic cell growth, with the genus of compounds of formula II because Rapolu et al. taught anti-proliferative activity and inhibition of cancerous cells by administration of an effective amount of 5-(alkyl(1H-indol-3-yl))-2-(substituted)-1,3,4-oxadiazoles wherein the 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
wherein n is 2-3, and R is phenyl, phenyl, naphthalene, chlorobenzene, bromobenzene, dichlorobenzene, pyridine, thiophene, CH3-aryl, 4-OCH3-C6H4, and 4-(3,5,6-OC5HNCl3)-C6H4 for contacting lung cancer, ovarian cancer, prostate and liver cancer cells. The skilled artisan would have understood that that contacting a cancerous cell in an effective amount of Rapulo et al. would have resulted in the modulation of 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Rapulo  et al., and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Claims 1, 11-12, 15-17, 27-28, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almstead et al. (US2008/0139632 A1).
The instant claims are drawn to a method of modulating ribonucleotide reductase activity in a neoplastic cell and a method of treating neoplastic disorder in a subject comprising administering to the cell an amount of RRmod, the RRmod comprising an oxadiazole that is administered at an amount effective to inhibit neoplastic cell growth, wherein the oxadiazole has the following formula II: 
    PNG
    media_image6.png
    44
    105
    media_image6.png
    Greyscale
 or pharmaceutically acceptable salts thereof; wherein Y is an oxadiazole group selected from the group consisting 
    PNG
    media_image7.png
    113
    142
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    100
    119
    media_image8.png
    Greyscale

The examination is extended to a compound of formula II wherein Y is 
    PNG
    media_image8.png
    100
    119
    media_image8.png
    Greyscale
, Z is substituted or unsubstituted aryl, substituted or unsubstituted heteroaryl, substituted or unsubstituted, cycloalkyl, substituted or unsubstituted alkyl, substituted or unsubstitued alkenyl, 
	Almstead et al. teaches hydroxylated 1,2,4-oxadiazole benzoic acid of formula I
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
or pharmaceutically acceptable salts, hydrates,
clathrates, prodrugs, polymorphs, stereoisomers, including enantiomers, diastereomers, racemates or mixtures of stereoisomers, thereof wherein: Z is substituted or unsubstituted aryl, substituted or unsubstituted heteroaryl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted alkyl, substituted or unsubstitued alkenyl, substituted or unsubstituted hetero
cycle, substituted arylalkyl, or aryloxyalkyl; and  X', X2, X3 and X4 are independently H or OH, and at least one of X1, X2 X3 or X4 is OH [0006-0009]. Further the reference demonstrates specific embodiments that read on the instantly claimed compounds of formula II [0016-0075 and claim 14]. The compounds of formula I can be administered or formulated in combination with alkylating agents; nitrogen mustards; folate antagonists; purine antagonists; pyrimidine antagonists; spindle poisons; topoisomerase inhibitors; apoptosis inducing agents; angiogenesis inhibitors; podophyllotoxins: nitrosoureas; cisplatin: carboplatin; interferon; asparaginase; tamoxifen; leuprolide; flutamide; megestrol; mitomycin; bleomycin; doxorubicin; irinotecan and taxol [0130]. The term “patient’ means an animal (e.g., cow, horse, sheep, pig, chicken, turkey, quail, cat, dog, mouse, rat, rabbit, guinea pig, etc.), preferably a mammal. Such as a non-primate and a primate (e.g., monkey and human), most preferably a human [0097].

of a compound of the formula: 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
[claims 1 and 8]. 
Almstead et al. does not teach the entire genus of compounds of formula II [claim 1 and 17], a method of modulating ribonucleotide reductase activity in a neoplastic cell [claim 1].
A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of modulating ribonucleotide reductase activity in a neoplastic cell comprising administering to the cell an amount of RRmod, the RRmod comprising an oxadiazole that is administered at an amount effective to inhibit neoplastic cell growth, with the genus of compounds of formula II because Almstead et al. taught a method of treating, preventing or ameliorating cancer comprising administering a therapeutically effective amount compound of formula I wherein Z substituted or unsubstituted 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Almstead  et al., and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Claims 1, 11, 15-17, 27, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (WO2006/044682 A1).
The instant claims are drawn to a method of modulating ribonucleotide reductase activity in a neoplastic cell  or treating neoplastic disorder in a subject comprising administering to the cell an amount of RRmod, the RRmod comprising an oxadiazole that is administered at an amount effective to inhibit neoplastic cell growth, wherein the oxadiazole has the following formula II: 
    PNG
    media_image6.png
    44
    105
    media_image6.png
    Greyscale
 or pharmaceutically acceptable salts thereof; wherein Y is an oxadiazole group selected from the group consisting 
    PNG
    media_image7.png
    113
    142
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    100
    119
    media_image8.png
    Greyscale


    PNG
    media_image7.png
    113
    142
    media_image7.png
    Greyscale
, A and Z  is substituted aryl.
Campbell et al. teaches compounds of formula I 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
wherein X is a halogen, X is a halogen; R is a C1-C8 alkyl group; a C1-C4 haloalkyl group; an -OR1 group; or an amino group which is optionally substituted with one or two independently selected R2 groups; R1 is a C1-C8 alkyl group which is optionally substituted with one or more independently selected Ra groups; a -Rb group; a pyrrolidinyl group which is optionally substituted with one or more independently selected C1-C4 alkyl or oxo groups; a piperidyl group which is optionally substituted with one or more independently selected C1-C4 alkyl groups, benzyl groups, or carboxy groups optionally substituted with one or more C1-C4 alkyl or C1-C4 alkoxy groups; a tetrahydro-furyl group; a tetrahydro-pyranyl group; a tetrahydro-naphthyl group; or an indanyl group; R2 is a hydrogen, a C1-C6 alkyl group; a C1-C4 haloalkyl group; a Ci-C4 alkoxy group; a -Rb group; a pyrimidinyl group; a pyridyl group; a sulfonyl group optionally substituted with an -Rb group; or two R2 groups together with the amino to which they are attached form a morpholinyl group, a pyrrolidinyl group, an isoindolinyl group, or a piperazinyl group which is optionally substituted with a phenyl group; wherein Ra is a halogen; a C1-4 alkoxy group; a carbamoyl group which is optionally substituted with one or two independently selected C1-C4 alkyl or C1- C4 alkoxy groups; a phosphinoyl group which is optionally substituted with one or two independently selected C1-C4 alkyl or C1-C4 alkoxy groups; a morpholinyl group; a pyridyl group; or an -Rb group; and wherein Rb is a C6-C8 aryl which is optionally substituted with one or more of the following, independently selected: a hydroxy, a halogen, a Ci-C4 alkyl group, a Ci-C4 haloalkyl group, a Ci-C4 alkoxy group, or an amino group which is optionally substituted with one or more independently selected Ci-C4 alkyl groups; or a pharmaceutically acceptable salt, hydrate, solvate, clathrate, polymorph, racemate or stereoisomer of said compound of Formula 1 [claim 1]. 
The reference teaches a method of treating or preventing cancer in a human comprising administration to a human in need thereof an effective amount of a compound of Formula 1, or a pharmaceutically acceptable salt, hydrate, solvate, clathrate, racemate or stereoisomer thereof [claim 24]. The cancer is of the head and neck, eye, skin, mouth, throat, esophagus, chest, bone, blood, lung, colon, sigmoid, rectum, stomach, prostate, breast, ovaries, kidney, liver, pancreas, brain, intestine, heart or adrenals [claim 26-29]. The compounds of the invention can be administered or formulated in combination with anticancer agents. Suitable anticancer agents include, but are not limited to: alkylating agents; nitrogen mustards; folate antagonists; purine antagonists; pyrimidine antagonists; spindle poisons; topoisomerase inhibitors; apoptosis inducing agents; angiogenesis inhibitors; podophyllotoxins; nitrosoureas; cisplatin; carboplatin; interferon; asparginase; tamoxifen; leuprolide; flutamide; megestrol; mitomycin; bleomycin; doxorubicin; irinotecan; and taxol [p.44, para 3].
Campbell et al. does not teach the entire genus of compounds of formula II [claim 1 and 17], a method of modulating ribonucleotide reductase activity in a neoplastic cell [claim 1] 
A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of modulating ribonucleotide reductase activity in a neoplastic cell comprising administering to the cell an amount of RRmod, the 8 alkyl group; a C1-C4 haloalkyl group; an -OR1 group; or an amino group which is optionally substituted with one or two independently selected R2 groups; R1 is a C1-C8 alkyl group which is optionally substituted with one or more independently selected Ra groups; a -Rb group; a pyrrolidinyl group which is optionally substituted with one or more independently selected C1-C4 alkyl or oxo groups; a piperidyl group which is optionally substituted with one or more independently selected C1-C4 alkyl groups, benzyl groups, or carboxy groups optionally substituted with one or more C1-C4 alkyl or C1-C4 alkoxy groups; a tetrahydro-furyl group; a tetrahydro-pyranyl group; a tetrahydro-naphthyl group; or an indanyl group; R2 is a hydrogen, a C1-C6 alkyl group; a C1-C4 haloalkyl group; a C1-C4 alkoxy group; a -Rb group; a pyrimidinyl group; a pyridyl group; a sulfonyl group optionally substituted with an -Rb group; or two R2 groups together with the amino to which they are attached form a morpholinyl group, a pyrrolidinyl group, an isoindolinyl group, or a piperazinyl group which is optionally substituted with a phenyl group; wherein Ra is a halogen; a C1-C4 alkoxy group; a carbamoyl group which is optionally substituted with one or two independently selected C1-C4 alkyl or C1- C4 alkoxy groups; a phosphinoyl group which is optionally substituted with one or two independently selected Ci-C4 alkyl or Ci-C4 alkoxy groups; a morpholinyl group; a pyridyl group; or an -Rb group; and wherein Rb is a C6-C8 aryl which is optionally substituted with one or more of the following, independently selected: a hydroxy, a halogen, a C1-C4 alkyl group, a C1-C4 haloalkyl group, a C1-C4 alkoxy group, or an amino group which is optionally substituted with one or more independently selected C1-C4 alkyl groups. The skilled artisan would have understood that that contacting a cancerous cell in an effective amount would have resulted in the modulation of ribonucleotide reductase activity because Campbell et al. taught a genus of compounds that overlap with the instantly claimed compounds 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Campbell  et al., and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.

Conclusion
Rejection of claims 1, 8-12, 15-17, 24-28, 31-34 and 54-59 is proper.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627